 8:17-cv-00350-BCB-CRZ Doc # 219 Filed: 09/15/20 Page 1 of 1 - Page ID # 3515




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES     WILLSTROP,     SAURAV
GHOSAL, NICOL DAVID, and CAMILLE
SERME,                                                        8:17CV350

                     Plaintiffs,
                                                                ORDER
       vs.

PRINCE MARKETING LLC, PRINCE
GLOBAL SPORTS LLC, AUTHENTIC
BRANDS GROUP, LLC, PRINCE
SQUASH, LLC, ABG-PRINCE, LLC, and
ABG-PRINCE OPCO, LLC,

                     Defendants.


      The court has been advised that the parties in the above-captioned matter
have settled their claims.

      Accordingly, IT IS ORDERED that:

        (1)    Within thirty (30) calendar days of the date of this order, the parties
shall file a joint stipulation for dismissal (or other dispositive stipulation) with the
clerk of the court, together with submitting to the trial judge a draft order which will
fully dispose of the case.

      (2)   Absent compliance with this order, this case (including all
counterclaims and the like) may be dismissed without further notice.

      (3)   The clerk shall terminate the pretrial and trial settings, and any
hearings set for this case.


      Dated this 15th day of September, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
